                      Case 2:20-cv-01444-GMN-BNW Document 33
                                                          32 Filed 12/29/20
                                                                   12/23/20 Page 1 of 6
                                                                                      2



               1     JOSHUA A. SLIKER, ESQ.
                     Nevada Bar No. 12493
               2     JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
               3     Las Vegas, Nevada 89101
               4     Telephone: (702) 921-2460
                     Facsimile: (702) 921-2461
               5     E-Mail: joshua.sliker@jacksonlewis.com

               6     SARAH P. WIMBERLY, ESQ. (pro hac vice)
                     Georgia Bar No. 579555
               7     FORD HARRISON LLP
               8     271 – 17th Street, NW, Suite 1900
                     Atlanta, Georgia 30363
               9     Telephone: (404) 888-3800
                     Facsimile: (404) 888-3863
             10      Email: SWimberly@fordharrison.com
             11      Attorneys for Defendant
                     Allegiant Air, LLC
             12

             13                                    UNITED STATES DISTRICT COURT

             14                                             DISTRICT OF NEVADA

             15                                                           Case No. 2:20-cv-01444-GMN-BNW
                       COLLIN COFFMAN,
             16
                                               Plaintiff,
             17                                                             DEFENDANT’S REQUEST FOR
                                                                           EXCEPTION FROM ATTENDANCE
                      v.
             18                                                           AT EARLY NEUTRAL EVALUATION

             19       ALLEGIANT AIR, LLC,

             20                                Defendant.
             21
                            Defendant ALLEGIANT AIR, LLC (“Allegiant Air” or “Defendant”), by and through its
             22
                     counsel Jackson Lewis P.C., respectfully requests an exception to the early neutral evaluation
             23
                     (“ENE”) attendance requirements. Specifically, Defendant requests that Defendant’s insurance
             24
                     carrier be excused from attending the ENE. Should the Court require, the carrier representative can
             25
                     be available by telephone.
             26
                            This request for exception is based on the fact that, although Defendant’s employment
             27
                     practices liability is insured with Nationwide, Defendant has a substantial, six-figure self-insured
             28

JACKSON LEWIS P.C.
   LAS VEGAS
                      Case 2:20-cv-01444-GMN-BNW Document 33
                                                          32 Filed 12/29/20
                                                                   12/23/20 Page 2 of 6
                                                                                      2



               1     retention and any resolution of this matter at the ENE will be funded solely by Defendant. Plaintiffs

               2     Jeremy Coffman and William Adams are claiming $35,000 and $30,000, respectively, in lost wages

               3     and benefits, unspecified compensatory damages, and reinstatement to their former positions with

               4     Allegiant Air. See Plaintiffs’ Initial Disclosure Statement, pp. 5-6. a true and correct copy of the

               5     relevant portion is attached hereto as Exhibit 1. Plaintiffs Jeremy Adams, Earnest Bowne, Eddie

               6     Muriel and Matthew Schoen are not claiming any monetary damages and seek only injunctive relief.

               7     Id.

               8            Given the nature of the allegations against Allegiant Air and Plaintiffs’ Computation of

               9     Damages, it and Nationwide both agree that this matter can be resolved within Defendant’s retention

             10      given that the settlement value of this case is well within the amount of Defendant’s retention. The

             11      insurance representative’s absence will not adversely affect the ENE, and those present will have

             12      the appropriate settlement authority to reach a reasonable resolution at the ENE.

             13             Based on the foregoing, Defendant respectfully requests Defendant’s carrier be excused from

             14      attending the ENE currently scheduled for January 8, 2021, at 10:00 a.m., or as thereafter

             15      rescheduled. Should the Court require, the carrier representative will be available telephonically.

             16             DATED this 23rd day of December, 2020.

             17                                                            JACKSON LEWIS P.C.

             18                                                            /s/ Joshua A. Sliker_____________________
                                                                           JOSHUA A. SLIKER, ESQ.
             19                                                            Nevada Bar No. 12493
             20                                                            300 S. Fourth Street, Suite 900
                                                                           Las Vegas, Nevada 89101
             21
                                                                           Attorneys for Defendant
             22              IT IS SO ORDERED.                             Allegiant Air, LLC
             23
                             DATED: December 29, 2020
             24

             25               ______________________________
                              DANIEL J. ALBREGTS
             26
                              UNITED STATES MAGISTRATE JUDGE
             27

             28

JACKSON LEWIS P.C.
   LAS VEGAS
                                                                      2
  Case
   Case2:20-cv-01444-GMN-BNW
        2:20-cv-01444-GMN-BNW Document
                               Document32-1
                                        33 Filed
                                            Filed12/29/20
                                                  12/23/20 Page
                                                            Page31ofof64



EXHIBIT 1




                  EXHIBIT 1


                Relevant Portions of Plaintiffs' Initial
                       Disclosure Statement




                                            EXHIBIT 1
         Case
          Case2:20-cv-01444-GMN-BNW
               2:20-cv-01444-GMN-BNW Document
                                      Document32-1
                                               33 Filed
                                                   Filed12/29/20
                                                         12/23/20 Page
                                                                   Page42ofof64




 1   NOVARA TESIJA & CATENACCI, PLLC
 2   NATHAN R. RING, Nevada State Bar No. 12078
     3960 Howard Hughes Parkway, Suite 500
 3   Las Vegas, Nevada 89169
     Phone: (702) 301-0081
 4   Email: nrr@ntclaw.com
     Counsel for Plaintiffs
 5

 6   NICOLAS MANICONE, Esq.
     25 Louisiana Avenue, NW
 7   Washington, DC 20001
     Telephone: (202) 624-7470
 8   Admitted Pro Hac Vice
     Counsel for Plaintiffs
 9

10
                                     UNITED STATES DISTRICT COURT
11
                                            DISTRICT OF NEVADA
12
       COLLIN COFFMAN, et al.
13
                              Plaintiffs,                    CASE NO: 2:20-cv-00224-GMN-BNW
14
       vs.
15
       ALLEGIANT AIR, LLC, a domestic limited PLAINITFFS INITIAL DISCLOSURE
16     liability company,                     STATEMENT
17                            Defendant.
18

19           Plaintiffs, by and through their attorneys of record, Nathan R. Ring of Novara Tesija &

20   Catenacci and Nicolas Manicone, Esq., do hereby make their initial disclosures in the above-captioned

21   case pursuant to Rule 26 of the Federal Rules of Civil Procedure and pursuant to United States District

22   Court for the District of Nevada Local Rule 26-1, as follows:

23   Witnesses [FRCP 26(A)(1)(A)]

24           The following witnesses are presently known to have knowledge of facts concerning the material

25   allegations of the Plaintiffs’ Complaint filed herein and the Defendants’ defenses thereof:

26
              a. Collin Coffman, plaintiff, may be contacted through undersigned counsel for Plaintiffs.
27               Witness is believed to have information pertaining to his participation in the International
                 Brotherhood of Teamsters’ (IBT) organizing campaign to represent Allegiant mechanics;
28
                                                         1
         Case
          Case2:20-cv-01444-GMN-BNW
               2:20-cv-01444-GMN-BNW Document
                                      Document32-1
                                               33 Filed
                                                   Filed12/29/20
                                                         12/23/20 Page
                                                                   Page53ofof64




 1          a. December 2017 IBT flyer including names of Allegiant employed mechanics in support of

 2              the IBT organizing drive.

 3          b. Letter from Allegiant to Plaintiff Collin Coffman informing him of his rights to elect health

 4              benefits under COBRA.

 5          c. Paystubs demonstrating Mr. Coffman’s wages while employed at Allegiant, documents

 6              showing Mr. Coffman’s expenses incurred as result of his having lost Allegiant health

 7              insurance benefits, and additional documents demonstrating Mr. Coffman’s income since his

 8              unlawful discharge by Allegiant.

 9          d. Mr. William Adams’ statement to Arizona Department of Economic Security regarding his

10              unemployment claim.

11          e. Paystubs demonstrating Mr. William Adams’ wages while employer at Allegiant, documents

12              showing Mr. Adams’ expenses incurred as a result of his having lost his Allegiant health

13              insurance benefits, and additional documents demonstrating Mr. Adams’ income since his

14              unlawful discharge by Allegiant.

15          f. August 14, 2020 petition from Plaintiffs Jeremy Adams and Earnest Bowen and others

16              directed to Allegiant management regarding Allegiant’s practice of harassment and bullying

17              of employees.

18          All of these documents are known to be in the possession of the Plaintiffs in this matter and can

19   be made available to Defendant upon discovery request. Some of the documents, to include paystubs and

20   the petition to Allegiant management are also believed to be in the possession of Allegiant. Plaintiffs

21   have not yet completed their investigation or discovery in this Action, and it is anticipated there will be

22   additional documents discovered that are relevant to this Action. Plaintiffs will provide information

23   concerning these additional documents and their location as soon as they are known to Plainitffs.

24   Computation Of Damages Pursuant to FRCP 26(A)(1)(A)(iii)

25          Plaintiffs’ claims and computation of damages against Defendant are as follows:

26

27

28
                                                          5
         Case
          Case2:20-cv-01444-GMN-BNW
               2:20-cv-01444-GMN-BNW Document
                                      Document32-1
                                               33 Filed
                                                   Filed12/29/20
                                                         12/23/20 Page
                                                                   Page64ofof64




 1      a. Mr. Collin Coffman has lost approximately $35,000 in wages and benefits, as well as other

 2          currently unquantifiable compensatory damages, due to Allegiant’s unlawful actions taken against

 3          him. Mr. Coffman also seeks an order reinstating him to his former position with Allegiant.

 4      b. Mr. William Adams has lost approximately $30,000 in wages and benefits, as well as other

 5          currently unquantifiable compensatory damages, due to Allegiant’s unlawful actions against him.

 6          Mr. Adams also seeks an order reinstating him to his former position with Allegiant.

 7      c. The remaining plaintiffs – Mr. Jeremy Adams, Mr. Bowen, Mr. Muriel and Mr. Schoen – are not

 8          alleging they suffered loss of pay or benefits, or other quantifiable costs, at this time. However,

 9          they seek relief from this Court in the form of an order requiring Allegiant to stop its violations of

10          the Railway Labor Act and retaliatory actions against each of them.

11          Plaintiffs, Collin Coffman’s and William Adams’, damages are ongoing and increase with each

12   passing day to include lost wages and benefits, opportunities, and prejudgment interest.

13   Any Insurance Agreement Under Which An Insurance Business May Be Liable To Satisfy All Or
14   Part Of A Possible Judgment In The Action Or To Indemnify Or Reimburse For Payments Made
     To Satisfy The Judgment [FRCP 26(A)(1)(A)(Iv)]
15
            Plaintiffs are unaware of any insurance policy of any party that would be liable to satisfy all or
16
     part of a judgment in this action or to reimburse Defendant for payments made to satisfy such a judgment.
17
     Dated: December 11, 2020                      NOVARA TESIJA & CATENACCI, PLLC
18

19                                                        /s/ Nathan Ring
                                                   NATHAN R. RING, Nevada State Bar No. 12078
20                                                 3960 Howard Hughes Parkway, Suite 500
                                                   Las Vegas, Nevada 89169
21                                                 Email: nrr@ntclaw.com
                                                   Counsel for Plaintiffs
22

23   Dated: December 11, 2020

24
                                                   _____/s/ Nicolas Manicone
25                                                 NICOLAS MANICONE, Esq.
                                                   25 Louisiana Avenue, NW
26                                                 Washington, DC 20001
                                                   Telephone: (202) 624-7470
27                                                 Admitted Pro Hac Vice
                                                   Counsel for Plaintiffs
28
                                                          6
